Citation Nr: 0032105	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for glomerulonephritis, 
status post kidney transplant (claimed as due to strep 
throat).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1956 to April 1958.

This appeal is from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO).

In March 2000, the veteran had a hearing at the Jackson RO 
before the undersigned, the Board of Veterans' Appeals 
(Board) Member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal.  38 U.S.C.A. 
§ 7107(c), (d)(1) (West Supp. 2000).

The veteran apparently raised a claim for service connection 
for colon cancer in an October 1997 statement.  The matter is 
undeveloped and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence of strep throat in 
service.

2.  The veteran's kidney transplant was necessitated by 
chronic glomerulonephritis.

3.  There is no competent evidence of glomerulonephritis in 
service.

4.  The veteran's glomerulonephritis did not result from 
strep throat in service.



CONCLUSIONS OF LAW

1.  Streptococcus infection was not incurred in or aggravated 
by peacetime service.  38 U.S.C.A. § 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).

2.  Glomerulonephritis, status post kidney transplant, was 
not incurred in or aggravated during peacetime service, nor 
may such incurrence be presumed.  38 U.S.C.A. §§ 1131, 1133, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

3.  Disability from glomerulonephritis, status post kidney 
transplant, is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In August 1988, the veteran filed an application for 
compensation or pension with the RO.  He responded "NA" 
where the form requested information about any treatment in 
service, again responding "NA" where the form required his 
report of the "Nature of Sickness, Disease or Injury" in 
service.  He further responded "NA" where the form required 
he list civilian medical providers who had, before, during, 
or after service, treated any condition that he had reported 
as treated in service.  He reported that he was totally 
disabled.  The RO construed the claim as for VA pension 
benefits, obtained his DD Form 214, and denied the claim 
because his service record showed that he lacked the 
prerequisite wartime service.

A December 1987 medical report from J. Cox, M.D., stated the 
veteran was referred for maintenance dialysis.  Historically, 
he was reported as in fair health until approximately one 
year ago, when he developed headaches.  He was then found to 
have an elevated blood pressure and was told he had kidney 
problems.  Renal arteriogram six months previously had shown 
bilateral renal artery stenosis.  Renal biopsy showed focal 
necrotizing glomerulonephritis.  He had subsequently lost 
renal function and dialysis was recently begun.  His only 
other medical problem was with his thyroid.  As past medical 
history, Dr. Cox noted the hospitalization for thyroid 
evaluation in 1982, that he had had an appendectomy and a 
biopsy of his vocal chords.  Social history noted the veteran 
had been in the Air Force.  Family history was positive for 
diabetes and kidney disease.  The impression on examination 
was end-stage renal disease and undefined thyroid problems.

In January 1995, the veteran filed with the RO another 
application for compensation or pension form.  In an attached 
note, he stated he did not wish to apply for VA compensation 
or pension benefits, but only for medical care.  In the 
section of the form headed "Nature and History of 
Disabilities," which also required report of the date each 
reported condition began, he reported "transplant kidney."  
He responded "NA" in those sections that required 
information about medical conditions in service, which was 
under a heading instructing the applicant to skip those 
sections if not seeking service connection.  In January 1995, 
the RO referred the veteran to the VA Medical Center (VAMC) 
if he only sought hospitalization or medical care.

In June 1997, the filed with the RO another application for 
compensation or pension.  As the sickness or disease for 
which the claim was made, he reported that he had sick call 
in 1956 and 1957 for colds and strep throat causing kidney 
transplant.  He reported treatment since October 1988 at two 
non-VA Memphis, Tennessee, hospitals and at Memphis VAMC.  He 
reported "kidney transplant" as the sickness or disease for 
which he sought treatment in service, for which he reported 
treatment from 1956 to the present at Moody Air Force Base 
and from "1957-58" to the present at Tyndall Air Force Base 
for strep throat.  He reported civilian places of treatment 
from 1988.  In an attached statement, he stated that his 
application was for service connection for strep throat that 
caused kidney failure and a transplant, and that his doctor 
told him it was all caused by glomerulonephritis.  He stated 
he was treated several times in service for strep throat.  He 
submitted an excerpt from an unattributed article or medical 
text.

The National Personnel Record Center (NPRC), the official 
repository of medical records for individual United States 
military personnel, informed VA in September 1997 that it had 
no service medical records for the veteran.  NPRC provided a 
form (NA Form 13055) for completion by the veteran for use in 
searching further for service medical records.  The form 
indicated that if the veteran's records were at the record 
center on July 12, 1973, they would have been in the area 
most damaged by a fire that date.  The form advised of 
alternative sources of medical information about the veteran, 
but that he must provide the month or season of treatment as 
well as the other information indicated.  The form 
specifically advised that the year of treatment was 
insufficient to permit a search of the alternate sources.

In August 1997, the RO requested the University of Tennessee 
Medical Center (UTMC) to provide the medical record 
referenced in an attached authorization by the veteran for 
the release of his medical records.  The RO also notified the 
veteran by letter of its action to obtain the medical records 
and of his responsibility to ensure VA received the medical 
records.  The veteran reported in August 1997 that the UTMC 
medical records were faxed to the RO on August 25, 1997.  

In October 1997, the veteran returned the form to the RO, 
indicating treatment at sick call for strep throat from 1957 
to 1958 at Tyndall and Moody Air Force Bases.  He indicated 
he had no inpatient treatment.  In an attached statement, he 
reported he could be no more specific about the dates and 
that he did not have any service medical records.  In 
February 1998, NPRC returned the form to the RO, stating that 
it must reflect the month or season and year of treatment or 
NPRC could not search alternate records.  NPRC also reported 
the veteran had "fire related service," i.e., the potential 
that records were lost in the July 1973 fire, and that 
reports of the veteran's physical examinations on entrance 
and separation could not be reconstructed.

The veteran submitted a medical article that, in pertinent 
part, stated the following:

Nephritis is a disorder characterized by 
inflammation of the glomeruli of the 
kidneys.  . . .  When the glomeruli 
become inflamed, the resulting disease is 
called glomerulonephritis.  There are 
several forms of this disease.  One type 
is thought to be caused by the body's 
allergic reaction to infection by certain 
streptococcal bacteria.  . . .  
Glomerulonephritis may occur ten days to 
two weeks after a severe strep throat 
infection.  For this reason, any severe 
sore throat accompanied by a high fever 
should be seen and diagnosed by a doctor.  
Prompt treatment with antibiotics may 
decrease the possibility of kidney 
involvement.

The article also described the symptoms at onset of nephritis 
and with the subsequent pathology of the glomeruli.

The RO denied the veteran's claim for service connection in 
June 1998.  In his July 1998 notice of disagreement, he 
stated that VA ought to be able to find his service records 
of strep throat.  He argued that he should be given the 
benefit of the doubt if they cannot be found.  The August 
1998 statement of the case reported that efforts to obtain 
service medical records from all available sources had been 
unsuccessful.

In his April 1999 substantive appeal, the veteran averred 
that his kidney transplant doctor states that he believes the 
veteran's transplant was due to strep throat.

A February 2000 statement from S. Vera, M.D., reported that 
the vetera received a renal transplant on October 22, 1988.  
Dr. Vera reported the cause of the veteran's renal failure 
was chronic glomerulonephritis.

The veteran testified at a hearing before the undersigned in 
March 2000.  By way of introduction, his representative 
stated that the veteran would testify that he had two 
episodes of strep throat in service and that the doctor who 
did his kidney transplant and follow-up had established the 
fact or indicated to the veteran that his renal disease was a 
direct result of the strep throat.  The representative argued 
that the persistence and consistency of the veteran's 
accounts of strep throat in service should enhance the 
credibility of his statements in the absence of service 
medical records.

The veteran stated that he had two episodes of strep throat 
in service.  He reported he was treated for both at sick 
call, without hospitalization for either.  He described his 
treatment on each occasion, stating his throat was swabbed, 
he was given antibiotics to take for two or three days, and 
then he returned to duty.  He stated the first episode was at 
Moody Air Force Base in 1956, and the second was about six 
months later, at Tyndall Air Force Base in 1957, about six 
months before his separation.  He stated he had no problems 
with strep throat at the time of separation.  He reported 
that he was diagnosed with kidney problems at University of 
Tennessee when he was found with high blood pressure, and 
when his blood pressure did not resolve with medication, he 
was put on dialysis.  He stated he was not told at that time 
the cause of his problems, only that his kidneys were not 
filtering.  The veteran said the doctor told him he had 
glomerulonephritis, and the only reason for it they could 
come up with was that he had strep throat when he was younger 
and it settled in his kidneys over the years.  His wife 
identified Dr. Vera as the transplant surgeon.  She stated 
that she heard Dr. Vera say glomerulonephritis was probably 
due to strep throat.  The veteran stated that the doctor had 
continued to indicate that strep caused the problem.

The veteran reported that he was told he had strep throat 
when he went on sick call for a sore throat and fever in the 
service.  He indicated he was told that when his throat was 
looked at.  He stated he did not remember if a culture was 
done to diagnose strep, but that they ran a cotton swab 
around his throat and gave him antibiotics immediately, 
without waiting for any test results, if testing was done.  
He stated that the second episode was in 1957, about six 
months before separation.

He reported Dr. Johnson diagnosed him with a kidney problem 
at UTMC in 1987.  He reported he had his kidney transplant 
there, and received his treatment there before and after the 
transplant.  He reported he was currently treated at the 
VAMC.  The veteran and his wife affirmed that Dr. Vera told 
them that strep caused his kidney disease.

Before closing the hearing, the undersigned discussed 
submission of additional medical evidence with the veteran 
and his representative.  The undersigned indicated the 
veteran should submit all available medical records 
pertaining to his kidney disease and the transplant, and that 
the record would remain open for 60 days for that purpose.

In May 2000, the Board received medical records from the 
veteran comprising a hospital summary of October 1988 from 
UTMC from the transplant surgery and other medical records, 
including VA records, dating to as recently as March 2000.  
None of the records predated October 1988.

The history of present illness in the October 1988 UTMC 
summary stated that the veteran had end stage renal disease 
secondary to glomerulonephritis since 1982, with hemodialysis 
since December 1987.  Past history was said to be significant 
for hypertension and end stage renal disease.  No other 
history was noted as significant regarding renal disease.  
The post-transplant diagnosis was end stage renal disease, 
status post cadaver renal transplant; hypertension.

In an October 1988 surgical pathology report from Baptist 
Memorial Hospital of a kidney biopsy following his transplant 
surgery, the clinical data reflects that the veteran's end-
stage renal failure was attributable to unspecified 
glomerulonephritis.

All subsequent medical records to March 2000 show follow-up 
for post-transplant kidney disease and treatment for other 
diseases.  A March 2000 transplant pharmacospecialist 
consultant form noted historically a 1982 diagnosis of 
glomerulonephritis.  No mention of strep throat or any other 
streptococcal infection appears in the medical records.

In an April 2000 statement, A. Gaber, M.D., or the UT Medical 
Group, Transplant Surgery Division, reported as follows:

[The veteran] is a kidney transplant from 
October 1988.  His original disease was 
glomerulonephritis.  Glomerulonephritis 
can be divided etiologically into post 
streptococcal and nonstreptococcal 
causes.  Post-streptococcal is most 
frequently in children and young adults 
and follows group A, betahemolytic 
streptococcal infections of either the 
pharynx or skin.  Therefore it can not be 
ruled [out] that [the veteran's] original 
kidney disease could have been caused 
from a streptococcal infection.


II.  Analysis

VA has assisted or attempted to assist the veteran to develop 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter VCAA].  VA 
made all feasible attempts to obtain service records and 
persisted until it was reasonably certain that all further 
efforts would be futile, and notified the veteran in the 
statement of the case of its failure to obtain them.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (to be 
codified at 38 U.S.C. § 5103A).  The veteran did not provide 
the minimal information necessary to enable VA to search 
further for records.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

VA attempted to obtain medical records the veteran asserted 
would support his claim that he authorized VA to obtain, and 
VA notified the veteran of his ultimate responsibility to 
provide the medical records.  When, at his hearing, it became 
apparent that such records had not been obtained, the 
undersigned advised the veteran to submit them and indicated 
the action VA would take next in his claim, i.e., hold the 
record open for 60 days, then proceed to appellate review.  
The veteran submitted records, presumably those he felt would 
support his claim.  

The veteran has submitted medical statements or opinions that 
he feels support or corroborate his assertions that 
streptococcal infection caused his glomerulonephritis.  The 
fact of glomerulonephritis is not in dispute, nor is the 
apparent medical consensus that streptococcal infection can 
cause glomerulonephritis.  Absent a source of history other 
than the veteran of streptococcal infection, no further 
medical examination or opinion about the cause of the 
veteran's glomerulonephritis is necessary to decide the 
claim.  That is, a medical expert is not in a better position 
to determine whether the veteran had a streptococcal 
infection in service than is the Board, and further 
examination or solicitation of medical opinion based on the 
history available to the veteran's private physicians who 
have submitted statements or opinions does not constitute 
viable further assistance in this case.  VA has discharged 
its duty to assist the veteran in this case.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (to be codified at 
38 U.S.C. § 5103A).

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2000).

VA must develop all theories of entitlement in adjudicating a 
claimed benefit.  See Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000) (when a claim is well grounded based on any theory 
of entitlement, all theories of entitlement must be developed 
and adjudicated).  Whereas a claim need no longer be well 
grounded as a prerequisite to adjudication of its merits, it 
is consistent with Schroeder to adjudicate all theories of 
entitlement, and the Board therefore considers direct service 
connection for glomerulonephritis, status post kidney 
transplant.  The RO informed the veteran of applicable laws 
and regulations in the statement of the case, and reported 
that it found no evidence of kidney transplant due to strep 
throat in service.  The veteran is not prejudiced by the 
Board addressing the question whether he had 
glomerulonephritis in service.  Bernard v. Brown, 4 Vet. App. 
384, 389 (1993).

Nephritis and renal hypertension are presumed incurred in 
service if manifested to a 10 percent disabling degree within 
one year following separation.  38 U.S.C.A. § 1112(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  Without 
application of the presumption, service connection is 
warranted where a disease shown to be chronic in service 
manifests at any time after service, or, absent evidence of 
chronicity in service, a condition is noted in service and 
there is continuity of symptomatology between the current 
disease and the condition noted in service.  38 C.F.R. 
§ 3.303(b) (2000).  Additionally, a disease first diagnosed 
after service may be service connected if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  In this case, these rules would apply to 
glomerulonephritis, as that is the disease that necessitated 
the kidney transplant.

"Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2000).  The veteran has 
never explicitly alleged he had glomerulonephritis in 
service.  The assertion that strep throat in service caused 
glomerulonephritis is fundamentally an assertion of secondary 
service connection, and the Board will consider the evidence 
in that context as well.

The primary material question of fact in this case is whether 
the veteran had strep throat or any other streptococcal 
infection in service.  Clearly, the primary source of proof 
of strep throat in service is unavailable.  No medical 
evidence from a nearly 30-year period following service is of 
record.  The claim rests on the competence and credibility of 
the veteran's testimony.

The veteran's representative argues that the veteran's 
testimony is especially credible because the veteran has been 
persistent and consistent in reporting strep throat in 
service.  The Board finds he has been neither.  He made two 
claims for VA benefits before ever reporting strep throat in 
service.  That is not the persistent reporting of the same 
facts.

The veteran has reported having two episodes of strep throat, 
lasting about three days each, but at various times he 
reported them as in 1956, 1957, and 1958.  The report of two 
episodes of three days each is not consistent with the report 
that they happened in three different years.  He has also 
reported the second as six months before separation and the 
first six months before that.  Based on his service personnel 
record showing separation in April 1958, that would put both 
episodes in 1957.  Taken together, his statements and 
testimony about the time of his streptococcal infections has 
been inconsistent, even allowing for his alleged inability to 
remember the month, or even the season.  It also seems 
incredible that the veteran can remember where he was 
treated, and that the doctor swabbed his throat, but not the 
month or even the season, when such information might confirm 
his allegation.  Finally, although his testimony that the 
doctor in service swabbed his throat sounds credible, it does 
not sound credible that the doctor looked at his throat and 
told him immediately that he had strep throat, without any 
confirmatory throat culture.  It might be credible that a 
doctor would look at his throat, suspect a possible diagnosis 
of strep throat, and prescribe antibiotics as a precautionary 
measure, while collecting a specimen for culturing.  However, 
even assuming that is what happened, without evidence of such 
testing to confirm a streptococcal infection, there is no 
evidence of strep infection in service.  The Board is unaware 
of any competent authority to the effect that specific 
bacterial infections are identifiable by looking at an 
infected individual, as opposed to taking an appropriate 
sample for testing or culture.

Clearly, the veteran believes that he had strep throat on two 
occasions in service.  He is competent to say that he had a 
fever and sore throat, and that he was given antibiotics.  
Diagnosis, however, is outside of his competence.  The Board 
does not find it credible that he was given a definitive (as 
opposed to provisional) diagnosis of strep infection without 
testing to confirm it.

Finding no credible evidence of strep throat in service, 
there is essentially no evidence to support a conclusion that 
the veteran's glomerulonephritis was caused by strep throat 
in service.  Nonetheless, the Board will discuss the question 
of the link between the status post kidney transplant 
glomerulonephritis and strep throat in service that he and 
his wife testified one or more of his physicians affirmed.

It is not credible that the veteran's transplant doctor, Dr. 
Vera, told him at the time of his transplant that there was 
no explanation for his glomerulonephritis other than strep 
throat in service.  It is not credible that Dr. Vera told him 
this in October 1988, yet the veteran twice filed claims 
related to glomerulonephritis without mentioning a service-
connected cause that he later testified he knew of at the 
time he filed even the first claim.  Moreover, it is 
incredible that Dr. Vera would have failed to mention such an 
opinion on his part in a February 2000 statement written 
specifically to support the veteran's claim.  The Board 
concludes that Dr. Vera never voiced such an opinion, and 
that the testimony of the veteran, and of his wife, on this 
point is not credible.

The only medical evidence even remotely supportive of the 
veteran's claim is Dr. Gaber's, but only to the extent that 
it can reasonably be interpreted not to explicitly state an 
opinion opposite to the veteran's contention.  Dr. Gaber's 
statement, as written, actually is directly adverse to the 
veteran's claim: "It cannot be ruled that [the veteran's] 
original glomerulonephritis could have been caused by 
streptococcal infection."  (Emphasis added.)  The Board 
infers the missing "out," i.e., "cannot be ruled out."  
Even so construed, the statement that streptococcus infection 
cannot be ruled out is not a medical opinion of cause, but 
only of possibility.  The doctor merely recited the possible 
causes of glomerulonephritis and opined, essentially, that 
post-streptococcal glomerulonephritis is consistent with the 
history provided by the veteran.  Its probative value is 
directly constrained by the credibility of the veteran's 
history of strep throat in service.  Whereas the veteran's 
history is without credibility, Dr. Gaber's medical opinion 
is without probative value as evidence that streptococcal 
infection in service caused the glomerulonephritis that 
necessitated the kidney transplant.  Furthermore, Dr. Gaber 
noted that glomerulonephritis can be divided into post-
streptococcal and non-streptococcal causes.  The veteran's 
glomerulonephritis was noted to be unspecified in the post-
transplant kidney biopsy report from Baptist Memorial 
Hospital.

Finally, the medical article the veteran submitted appears to 
weigh against his claim.  It suggests that glomerulonephritis 
appears 10 days to two weeks after streptococcal infection, 
with symptoms essentially the same as those that Dr. Cox 
reported first developed in 1987.  There is no evidence of 
record of glomerulonephritis until nearly 30 years after 
service, or explanation why the symptoms described in the 
text the veteran submitted were not present shortly after the 
alleged strep throat, as the text suggests they normally are.  
Seen in context of the whole record, the article the veteran 
submitted has probative value against his claim.

In sum, there is no medical evidence of strep throat in 
service, or of glomerulonephritis in service, or even at any 
time after service before 1987.  The preponderance of the 
evidence is against finding the veteran incurred strep throat 
in service, and service connection cannot be granted for 
glomerulonephritis, status post kidney transplant, as 
disability proximately due to or resulting from a service-
connected disease.  See 38 C.F.R. § 3.310(a) (2000).

There is no evidence of glomerulonephritis in service, or 
during any applicable presumptive period for nephritis or 
hypertension, one of the symptoms of renal disease that can 
be service connected presumptively.  See 38 U.S.C.A. 
§§  1112, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Nor does the entire evidence of record, 
including that pertaining to service, show that 
glomerulonephritis diagnosed after discharge was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The evidence for and against the veteran's claim is not in 
equipoise, and there is no basis to consider giving the 
veteran the benefit of the doubt.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (to be codified at 38 U.S.C. 
§ 5107).


ORDER

Service connection for glomerulonephritis, status post kidney 
transplant is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


 

